Preston, C. J.
(dissenting). It is not claimed in the majority opinion that the reference to the minutes attached to the indictment was in the presence or hearing of the jury, or made in such a way as that the jury knew what the minutes contained. This matter was first called to the attention of the court by counsel for the defendant, so that there can be no prejudice as to that. The first and last of the three questions set out contain nothing that could possibly b.e prejudicial, unless in connection with the other question. The only claim that could be made is in regard to the other, and that is just one question. There is no per*929sistent effort by the prosecutor to get improper matters before the jury, as in some of the cases cited. Nor can it be claimed that the prosecutor acted in bad faith. It is not claimed that the law as to the admissibility of such evidence is so well settled that the prosecutor, in good faith, might not properly make his record for review in this court. Indeed, the court granted permission to make the record. As said, there was the one question asked that could by any possibility be claimed as prejudicial, and that is, whether the defendant attempted to feel of the little girl’s limbs. And it is not stated in the majority opinion that the trial jury heard a word of that. I have examined the record; and the abstract simply shows that the questions were asked during the trial, but it does not show that the jury heard. In fairness, I concede that it does not show that it did not hear. There was no objection by defendant that the offer was made in the presence of the jury. The better practice in such cases is to make the offer in writing, or to the reporter in such a way as that the jury may not hear, or in the absence of a jury. We have so held. Arnold v. Livingstone, 155 Iowa 601, 607. I think we ought to assume that, in this case, the trial court did its duty, and required the record to be made in the manner indicated, — that is, if any attempt had been made to make the offer in an improper way. I am not so sure that the evidence was not admissible. As bearing upon this, see State v. Vance, 119 Iowa 685; State v. Stice, 88 Iowa 27; State v. Neubauer, 145 Iowa 337, 345.
I am inclined to agree with the majority on the question as to the admissibility of the evidence, and shall not further discuss that point. Mr. Justice Ladd is of opinion that the evidence tendered, in view of its exclusion by the trial court, must be treated as inadmissible, and that, the State not having appealed, the ruling, being favorable to the defendant, cannot be questioned by him, and that the point is not before the court.
*930I concede that, if the evidence is not admissible, and if the question was asked in the presence and hearing of the jury, it would have been better to have made the offer in the way before indicated. But even if the evidence was offered in the presence and hearing of the jury, it seems to me that the asking of this one question is not sufficient to warrant a reversal. We are in the habit of saying, in certain cases where it is claimed remarks prejudicial to a defendant were made by the court, that the jury attach great weight to what the judge says. The rule ought to work both ways. Here, the court said by his ruling that the evidence was not proper for the jury to hear and consider. The jurors take an oath that they will decide .the case on the evidence received. The trial court tells them, in instructions, that they must find the defendant guilty, if at all, from the evidence received, and beyond any reasonable doubt. To hold that this jury violated their oaths, refused to follow the instructions of the court, and ignored all the evidence received, and decided the case or were influenced by one question unanswered, if they heard it, is, in my opinion, unbelievable. It is not likely that the jury thought of the question at all five minutes after it was asked.
It is said by the majority that the prosecutor ought to observe the rules, and that defendant is entitled to a fair trial. All this is conceded, and I think it ought to be conceded that counsel for defendant, as well, ought to observe the rules. This is not always done. I do not understand that a fair trial means an absolutely perfect trial. It is not likely that there ever was that kind of a trial. The law ought to be enforced, and such crimes as this, and all others, punished. The prosecutor may, and ought to, prosecute vigorously, but, of course, fairly. Merely propounding questions calling for improper evidence, when done in good faith, without repetition, and to which answers were promptly excluded, has never been regarded as prejudicial to the ac*931cused. Our holdings are to the contrary, and in no instance has the asking of an improper question, unless repeated, in defiance of the court’s ruling, with manifest purpose of getting the matter before the' jury in spite of such ruling, been denounced as prejudicial to a fair trial. We have repeatedly declared that the issue is so largely within the discretion of the trial court that its determination rarely will be interfered with.
In State v. Roscum, 119 Iowa 330, after the evidence tendered had been ruled out, like evidence was sought to be elicited from each of two other witnesses, and this was held to be prejudicial misconduct on the part of the county attorney. The case was distinguished from State v. Gadbois, 89 Iowa 25, 32, for that, in the latter case, the offer of improper evidence was not repeated, and therefore the presumption of good faith on the part of the prosecuting attorney not overcome. In that case, the clerk of court was asked to examine the records of his office and say whether defendant and one Widner had not been indicted for burglarizing a hardware store, had pleaded guilty and been sentenced, and whether the attorney for defendant was not attorney for Widner in that case. And this court, though denouncing what was done as misconduct, approved the ruling that there was no prejudice, on the theory that the county attorney could not be said to have acted in bad faith.
In State v. Waterbury, 133 Iowa 135, it appeared, from the examination of a witness, that his daughter had been engaged to marry defendant, whereupon the county attorney inquired: “Has your daughter got a child?” An objection as immaterial, and for the purpose of prejudicing the jury, was sustained. The county attorney responded, “That is all;” and there was no ruling or answer. This was denounced as misconduct, but we said that:
“Whether such conduct worked prejudice, hoAvever, was peculiarly within the knowledge of the trial court, and sel-. *932dom will a case arise calling for a reversal of its conclusion. In view of its decision, we cannot say that defendant was prejudiced by the inquiry.”
See also State v. Beal, 94 Iowa 39, where propounding irrelevant and prejudicial questions, objections thereto being promptly sustained, was held not to have prejudiced the accused; State v. Tippet, 94 Iowa 646; State v. Greenland, 125 Iowa 141, where the ruling turned largely on whether the county attorney acted in good faith. See State v. Noble, 66 Iowa 541.
None of the decisions relied upon by the majority sustain its conclusion, and State v. Greenland, supra, is opposed thereto.
In Hammer v. Janowitz, 131 Iowa 20, the court, speaking through Weaver, J., concerning asking an improper question, had this to say:
“It was his right to offer the testimony, if he believed it admissible, and to preserve a record of his offer and exception. Had he contumaciously persisted in trying to get the matter before the jury, and thus override the ruling against him, we might well feel justified in regarding it as prejudicial misconduct. State v. Rosecum, 119 Iowa 330. But we see nothing in the record to indicate that the offer was not made in good faith, nor can we presume that appellant was or could have been prejudiced thereby. It is constantly happening that parties to a jury trial propound questions and offer testimony which the courts deem inadmissible, and record is made of the offer and ruling for use, if need be on appeal; and if the fact of offering incompetent or immaterial testimony, which is excluded, is to be held a cause for granting a new trial, few, if any, verdicts could stand the test of such rule.”
It seems to me that, if such should be the rule, the county attorney would not dare to ask any question which might be held incompetent, unless he knows to a certainty that it *933is admissible and he, and not the court, would be required to determine that question, and at his peril, if the court should determine, when the question is asked, that the evidence is inadmissible.
In State v. Moon, 167 Iowa 26, State v. Blydenburg, 135 Iowa 264, and State v. Roscum, 119 Iowa 330, questions were contumaciously repeated, in utter disregard of the court’s ruling, and on this ground the conduct was denounced as prejudicial. See also State v. Ean, 90 Iowa 534.
In no case to be found in the books has the mere propounding of a question, in good faith, without repetition, to a witness by a prosecutor, where objection thereto has been promptly sustained, been denounced as prejudicial error. Only when counsel, in defiance of the ruling, repeats the inquiry in the same or different form, or to different witnesses, and thereby undertakes to, and probably succeeds, in improperly influencing the jury, will the asking of improper questions be regarded as such misconduct and so prejudicial as to necessitate a new trial. Even where witnesses are allowed to answer improper questions, the rule prevails that the jury will be assumed to heed the ruling and follow the .striking out of such evidence, or instructions to the jury to disregard it, and that the error will thereby be cured. State v. Spurbeck, 44 Iowa 667; State v. Helm, 97 Iowa 378; State v. Scroggs, 123 Iowa 649; State v. Cristy, 154 Iowa 514; and other decisions too numerous for citation.
There is no room in this case for even a suspicion that the county attorney acted otherwise than in good faith; and whether he did or not, there was no prejudice to a fair trial. The circumstance that the attorney general has insisted in his brief that the evidence was admissible, and that State v. Stice, 88 Iowa 27, State v. Sheets, 127 Iowa 73, and State v. Desmond, 109 Iowa 72, rule the point, strongly *934confirms the bona fides of the State’s contention. Moreover, the jury was fully advised that the questions were being asked in order to make a record, and not to be answered. No repetition was indulged in. The county attorney, bq view of the cases last cited, believed, as he said, that the evidence tendered was admissible, and he had the right to make up a record on which the ruling of the court might be reviewed in this court, as by statute authorized, in the event that the jury’s finding should be adverse to the State.
As said, to say that, the jury will be assumed to have given any attention to, or to have been influenced by, what occurred, would be placing entirely too low an estimate on the acumen and intelligence of the average modern jury. This jury had sworn to try the case according to the evidence, and obey the instructions,- which plainly told them:
“You are to try and determine this case according to the evidence produced and submitted to you in open court.’’
It seems to me that the ruling of the majority is contrary to the practice prevailing everywhere, and assuming not only gross ignorance, but a perverse spirit, on the part of the jury, and exacting of the county attorney that he shall, at the peril of reversal, tender only such evidence as is admissible.
I am clearly of opinion that there was no prejudice from asking the questions, and that the judgment should be affirmed.
Mr. Justice Ladd concurs in this dissent.